DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/7/2021. As directed by the amendment: claims 1, 4, 5 and 7-9 have been amended; claim 2 has been cancelled.  Thus, claims 1 and 3-10 are presently pending in this application.

Allowable Subject Matter

Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed in light of Applicant’s amendment and remarks (pages 9-15) filed on 5/2/2021. Specifically, the closest prior art of record Dzioba and Giuseppe each fails to teach or render obvious an apparatus for carrying out treatments on a human body and in combination with all the elements and structural and functional relationship as recited in claim 1 and does not disclose that the solenoid valves and the distributor are “housed in said each operational head” and does not disclose “each solenoid valve associated with a corresponding pneumatic actuator (8)”. Neither Giuseppe nor Dzioba discloses to integrate the distributor and the solenoids valve in each operational head to drive, singularly, each pressure actuator. Moreover, the device of Dzioba does not comprise heating means and cooling means (as interpreted under 35 U.S.C. 112 (f)) connected to the operational head for thermal exchange with hot or cold fluids.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/QUANG D THANH/Primary Examiner, Art Unit 3785